TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 11, 2017



                                      NO. 03-14-00595-CR


                                 Andrew Garraway, Appellant

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.